DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 28, 2022 has been entered.  Claims 1-20 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear what is providing the biasing force biasing the second and third core components towards the first core component.  While specification paragraphs 0028-0030 discuss forces and springs, it is unclear whether the springs depicted in the drawings are capable of biasing in multiple directions.  
Regarding claim 18, it is unclear what is providing the biasing force biasing the third core component away from the first core component when, in claim 17, the components are biased towards each other.  While specification paragraphs 0028-0030 discuss forces and springs, it is unclear whether the springs depicted in the drawings are capable of biasing in multiple directions.
Regarding claim 19, it is unclear what is providing the biasing force biasing the third core component away from the first core component when, in claim 17, the components are biased towards each other.  While specification paragraphs 0028-0030 discuss forces and springs, it is unclear whether the springs depicted in the drawings are capable of biasing in multiple directions.
Regarding claim 20, it is unclear what is providing the biasing force biasing the shaft towards the third core component.  Spring 128 appears to be capable of this function but it is unclear what additional structure is required to compress the spring to create the biasing force.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czinger, US 3943852.
Regarding claim 1, Czinger teaches a latching assembly, comprising: 
a housing (38) including an opening (52); and 
a bi-stable actuator (25), comprising: 
a first core component (27; 15) in abutment with the housing (Fig 7), the first core component including a central bore (unnumbered feature surrounding 33 in Fig 7) including a shaft (33) and a shaft spring (66); 
a second core component (23; 11) extending around the first core component (Fig 7), wherein the second core component and the first core component are axially moveable relative to one another (see relative axial movement between 27 and 23 between Fig 7 and Fig 8); 
a third core component (62; 64) extending within the second core component (Fig 7), wherein the third core component and the second core component are axially moveable relative to one another (see relative axial movement between 23 and 64 between Fig 7 and Fig 8); and 
a positioning sphere (31) extending through an opening (29) of the first core component (Fig 7), wherein the positioning sphere abuts the second core component when the bi-stable actuator is in a first position (Fig 7), and wherein the positioning sphere abuts a detent (71) of the shaft when the bi-stable actuator is in a second position (Fig 8).
Regarding claim 2, Czinger teaches the latching assembly of claim 1, wherein the positioning sphere (31) is disposed within a cavity (feature formed in 27 by 29) between the first core component (27; 15) and the second core component (23) in the first position (Fig 7).
Regarding claim 3, Czinger teaches the latching assembly of claim 1, the second core component (23; 11) comprising: a first region (lower portion of 11 in Fig 7 not containing 23) having a first radial thickness (thickness equal to thickness of 11) between an interior surface and an exterior surface (Fig 7); a second region (upper portion of 11 in Fig 7 containing 23) having a second radial thickness (thickness equal to thickness of 11 and 23) between the interior surface and the exterior surface (Fig 7), wherein the second radial thickness is greater than the first radial thickness (thickness greater due to thickness of 23); and a shoulder region (bottom edge of 23; Fig 7) between the first and second regions (Fig 7), wherein the positioning sphere (31) is in physical contact with the shoulder region when the bi-stable actuator is in the first position (Fig 7).
Regarding claim 6, Czinger teaches the latching assembly of claim 1, wherein the first core component (27; 15) is concentrically disposed about a central longitudinal axis (defined by longitudinal axis of 33; Fig 7), and wherein the second core component (23; 11) is concentrically disposed about the first core component (Fig 7).
Regarding claim 7, Czinger teaches the latching assembly of claim 1, further comprising one or more additional positioning spheres (two 31 features depicted in Fig 7) located along a circumference of the first core component (two 31 features depicted in Fig 7 on opposite sides of the circumference of 27).
Regarding claim 8, Czinger teaches the latching assembly of claim 1, wherein the first core component (27; 15) is in abutment with an underside of the housing (38; Fig 7), and wherein the shaft (33) extends through an opening (52; Fig 7) of the housing.
Regarding claim 9, Czinger teaches a bi-stable mechanical latching actuator (25), comprising: 
a first core component (27; 15) in abutment with a housing (38; Fig 7), the first core component including a central bore (unnumbered feature surrounding 33 in Fig 7) receiving a shaft (33) and a shaft spring (66); 
a second core component (23; 11) extending around the first core component (Fig 7), wherein the second core component and the first core component are axially moveable relative to one another (see relative axial movement between 27 and 23 between Fig 7 and Fig 8); 
a third core component (62; 64) extending within the second core component (Fig 7), wherein the third core component and the second core component are axially moveable relative to one another (see relative axial movement between 23 and 64 between Fig 7 and Fig 8); and 
a positioning sphere (31) extending through an opening (29) of the first core component (Fig 7), wherein the positioning sphere abuts the second core component when in a first position (Fig 7), and wherein the positioning sphere abuts a detent (71) of the shaft when in a second position (Fig 8).
Regarding claim 10, Czinger teaches the bi-stable mechanical latching actuator of claim 9, wherein the positioning sphere (31) is disposed within a cavity (feature formed in 27 by 29) between the first core component (27; 15) and the second core component (23) in the first position (Fig 7).
Regarding claim 11, Czinger teaches the bi-stable mechanical latching actuator of claim 9, the second core component (23; 11) comprising: 
a first region (lower portion of 11 in Fig 7 not containing 23) having a first radial thickness (thickness equal to thickness of 11) between an interior surface and an exterior surface (Fig 7); 
a second region (upper portion of 11 in Fig 7 containing 23) having a second radial thickness (thickness equal to thickness of 11 and 23) between the interior surface and the exterior surface (Fig 7), wherein the second radial thickness is greater than the first radial thickness (thickness greater due to thickness of 23); and 
a shoulder region (bottom edge of 23; Fig 7) between the first and second regions (Fig 7), wherein the positioning sphere (31) is in physical contact with the shoulder region when the bi-stable actuator is in the first position (Fig 7).
Regarding claim 14, Czinger teaches the bi-stable mechanical latching actuator of claim 9, wherein the first core component (27; 15) is concentrically disposed about a central longitudinal axis (defined by longitudinal axis of 33; Fig 7), and wherein the second core component (23; 11) is a cylinder (23) concentrically disposed about the first core component (Fig 7). 
Regarding claim 15, Czinger teaches the bi-stable mechanical latching actuator of claim 9, further comprising one or more additional positioning spheres (two 31 features depicted in Fig 7) located along a circumference of the first core component (two 31 features depicted in Fig 7 on opposite sides of the circumference of 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Czinger, US 3943852, as applied to claims 1 and 9 above, and further in view of Van Dyke, US 4601502.
Regarding claim 4, Czinger teaches the latching assembly of claim 1.
Czinger doesn’t teach further comprising a core spring in contact with the second core component and the third core component.
Van Dyke teaches further comprising a core spring (36) in contact with the second core component (12) and the third core component (32; Fig 2).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Czinger’s apparatus with Van Dyke’s core spring.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely additional biasing capabilities to enhance latching.
Regarding claim 5, Czinger in view of Van Dyke teaches the latching assembly of claim 4, the second core component (Czinger, 23;11) comprising a first end (Czinger, upper end; Fig 7) and a second end (Czinger, lower end, Fig 7), wherein the first end is operable to engage a flange (Van Dyke, 14) of the first core component (Czinger, 27; 15; it has been held that an element ”is operable” to perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure) , and wherein the second end is engaged with the core spring (Van Dyke, 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Czinger’s first core component with Van Dyke’s flange.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely adding a flange strengthening feature a component to support and enhance latching functionality.
Regarding claim 12, Czinger teaches the bi-stable mechanical latching actuator of claim 9.
Czinger doesn’t teach further comprising a core spring in contact with the second core component and the third core component.
Van Dyke teaches further comprising a core spring (36) in contact with the second core component (12) and the third core component (32; Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Czinger’s apparatus with Van Dyke’s core spring.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely additional biasing capabilities to enhance latching.
Regarding claim 13, Czinger in view of Van Dyke teaches the bi-stable mechanical latching actuator of claim 12, the second core component (Czinger, 23;11) comprising a first end (Czinger, upper end; Fig 7) and a second end (Czinger, lower end, Fig 7), wherein the first end is operable to engage a flange (Van Dyke, 14) of the first core component (Czinger, 27; 15), and wherein the second end is engaged with the core spring (Van Dyke, 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Czinger’s first core component with Van Dyke’s flange.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and, that in combination, each element merely performs the same function as it does separately; and further recognized the results of the combination were predictable, namely adding a flange strengthening feature a component to support and enhance latching functionality.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Czinger, US 3943852.
Regarding claim 16, Czinger does not explicitly disclose a method providing a bi-stable actuator.  Czinger does disclose a bi-stable actuator (25) comprising: 
a first core component (27; 15) in abutment with a housing (38; Fig 7), the first core component including a central bore (unnumbered feature surrounding 33 in Fig 7) including a shaft (33) and a shaft spring (66); 
a second core component (23; 11) extending around the first core component (Fig 7), wherein the second core component and the first core component are axially moveable relative to one another (see relative axial movement between 27 and 23 between Fig 7 and Fig 8); 
a third core component (64; 62) extending within the second core component (Fig 7), wherein the third core component and the second core component are axially moveable relative to one another (see relative axial movement between 23 and 64 between Fig 7 and Fig 8); and 
a positioning sphere (31) positioned within an opening (29) of the first core component (Fig 7); and biasing the third core component within the second core component from a first radial position to a second radial position (31 biases 64 within 23 by applying pressure from its contact with the moving surfaces of 33 and 23), wherein the positioning sphere abuts the second core component when the third core component is in the first radial position (Fig 7), and wherein the positioning sphere abuts a detent (71) of the shaft when the third core component is in the second radial position (Fig 8). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art for latching assemblies.
Davis, EP 1757758 A2, teaches a lock with three core components, a shaft, multiple springs, and positioning spheres. 
Scates, GB 2484110 A, teaches a deadlocking bolt mechanism with three core components, a shaft, a spring, and positioning spheres. 
Hohl, WO 2014146801 A1, teaches an electromagnetic actuating device with three core components, a shaft, multiple springs, and positioning spheres.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675